EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with       Mr. Andrew Thomson on January 14, 2022.
The application has been amended as follows: 

In the Claims
Claim 4 has been rewritten as follows:
--4.	(Currently Amended) The dispenser according to Claim 3, further comprising a cam follower connected to the at least one moveable support and engaging and riding along a cam track defined along a wall of [[a]] the dispenser housing 

Claim 14 has been rewritten as follows:
14. (Currently Amended) The dispenser according to Claim 13, further comprising a cam follower connected to the moveable support and engaging and riding along a cam track defined along a wall of [[a]] the dispenser housing 
Remarks
The above changes to the claims have been made to correct an inaccuracy/informality for further clarification.

Drawings
The drawings filed on The drawings were received on August 11, 2021. These drawings are acceptable.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLARK F DEXTER whose telephone number is (571)272-4505. The examiner can normally be reached on Monday, Tuesday, Thursday, and Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to telephone the Examiner. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571-272-4483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/CLARK F DEXTER/Primary Examiner, Art Unit 3724                                                                                                                                                                                                        


cfd
January 14, 2022